      Case 2:20-cv-00151-TOR     ECF No. 19   filed 10/15/20   PageID.943 Page 1 of 16




1

2

3

4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     RED LION HOTELS
      FRANCHISING, INC.,                          NO. 2:20-CV-0151-TOR
8
                                Plaintiff,        ORDER GRANTING PLAINTIFF’S
9                                                 MOTION FOR PARTIAL DEFAULT
             v.                                   JUDGMENT
10
      JOSEPH G. GILLESPIE III,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Motion for Partial Default Judgment

14   (ECF No. 8). This matter was submitted for consideration without oral argument.

15   The Court has reviewed the record and files herein, and is fully informed. For the

16   reasons discussed below, Plaintiff’s Motion for Partial Default Judgment (ECF No.

17   8) is GRANTED.

18                                   BACKGROUND

19         This case arises out of personal guarantees made on contracts involving ten

20   hotel properties. ECF No. 1. On April 15, 2020, Plaintiff filed a complaint against


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 1
         Case 2:20-cv-00151-TOR   ECF No. 19    filed 10/15/20   PageID.944 Page 2 of 16




1    Defendant for various breach of contract claims. Id. On January 13, 2020,

2    Defendant was served with the summons and complaint. ECF No. 4. On June 9,

3    2020, Defendant having failed to answer, plead, or otherwise defend against the

4    complaint, Plaintiff filed a Motion for Entry of Default. ECF No. 5. That same

5    day, the Clerk of the Court entered the Order of Default. ECF No. 7. On August

6    26, 2020, Plaintiff filed the instant Motion for Partial Default Judgment. ECF No.

7    8. 1 The factual allegations, as set forth below, are derived from Plaintiff’s motion

8    and supporting documents. ECF Nos. 8-16.

9            Effective February 23, 2018, Plaintiff and Defendant entered into an

10   agreement where Defendant personally guaranteed ten limited liability companies’

11   (“LLC”) performances under their respective Franchise License Agreement,

12   Property Improvement Plan (“PIP”) Notes, Omnibus Amendment to Loan

13   Documents, Key Money Note, Hotel Financing and Security Agreement, and

14   Brand Standard Equipment Note. ECF No. 8 at 3-4; ECF No. 9 at 19, ¶ 37.

15           A. Franchise License Agreements

16           Under the Franchise License Agreements, Plaintiff granted each LLC the

17   limited right to use Plaintiff’s intellectual property in connection with hotel

18
     1
19           The present motion excludes Plaintiff’s claims for damages that remain

20   contingent and unliquidated. ECF No. 8 at 1-2.



          ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
          JUDGMENT ~ 2
      Case 2:20-cv-00151-TOR     ECF No. 19    filed 10/15/20   PageID.945 Page 3 of 16




1    operations. ECF No. 8 at 4. In exchange, each LLC agreed to pay franchise

2    royalty, program, and reservation fees. Id. Plaintiff personally guaranteed

3    obligations arising from the ten separate Franchise License Agreement for the

4    respective LLCs. Id. at 5. Per these agreements as to nine of the LLCs, Plaintiff is

5    owed unpaid fees plus interest in the amount of $2,103,576.11 and liquidated

6    damages in the amount $3,706,819.54. ECF No. 8 at 16.

7          B. PIP Agreements and Notes

8          Plaintiff disbursed loans to each LLC for hotel property improvements under

9    PIP Financing Agreements, secured by PIP Promissory Notes as amended by the

10   Omnibus Amendment to Loan Documents. ECF No. 8 at 5; ECF No. 9 at 5-7.

11   Under these Notes, interest began to accrue upon default at 18 percent per annum

12   on the PIP Financing Agreements and Promissory Notes. Id. Each LLC defaulted

13   by failing to make payments as required under the PIP Notes. Id. Plaintiff

14   advanced funds under four PIP Promissory Notes. Id. Per these PIP Notes,

15   Plaintiff is owed $559,190.36 in principal and interest. ECF No. 8 at 17.

16         C. Key Money Notes

17         Plaintiff disbursed loans to each LLC, secured by Key Money Promissory

18   Notes as amended by the Omnibus Amendment to Loan Documents. ECF No. 8 at

19   6; ECF No. 9 at 7-12. Upon the termination of an LLC’s Franchise License

20   Agreement, each LLC was required to pay Plaintiff the Key Money Note’s


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 3
      Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.946 Page 4 of 16




1    principal balance plus the higher of 18 percent per annum and the maximum rate

2    permissible under applicable law. Id. Each LLC defaulted by failing to make

3    payments as required under the Key Money Notes. Id. Defendant personally

4    guaranteed obligations arising under the ten separate Key Money Notes. Id. Per

5    these Key Money Notes, Plaintiff is owed $5,266,920.83 in principal and interest.

6    ECF No. 8 at 17.

7          D. Brand Standard Equipment Agreements and Notes

8          Plaintiff executed Hotel Improvement Financing and Security Agreements

9    with each LLC, also known as Brand Standard Equipment (“BSE”) loans, secured

10   by BSE Promissory Notes as amended by the Omnibus Amendment to Loan

11   Documents. ECF No. 8 at 6; ECF No. 9 at 12-19. Under these Agreements,

12   Plaintiff authorized loans to finance the hotel improvements controlled by each

13   LLC. Id. Each LLC defaulted by failing to make payments as required by the

14   BSE Promissory Notes. Id. at 6-7. Per the BSE Promissory Notes, the parties

15   agreed that any action would be governed by the laws of Washington and

16   Defendant submitted to exclusive jurisdiction of the federal and state courts in

17   Washington. ECF No. 8 at 4. Additionally, Defendant agreed to reimburse

18   Plaintiff for all attorney’s fees incurred in connection with collecting or enforcing

19   the BSE Notes, including bankruptcy matters. Id. Per these BSE Notes, Plaintiff

20   is owed $291,335.90 in principal and interest. ECF No. 8 at 17.


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 4
      Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.947 Page 5 of 16




1          E. Termination of Franchise License Agreement

2          On August 7, 2019, Plaintiff notified the ten LLCs that they had breached

3    obligations owed their respective Franchise License Agreements, PIP Promissory

4    Notes, BSE Agreements and Notes, and Key Money Notes. ECF No. 8 at 7. On

5    September 25, 2019, Plaintiff terminated Franchise License Agreements for five of

6    the LLCs. Id. On November 22, 2019, Plaintiff terminated a Franchise Licensing

7    Agreement for one of the LLCs. Id. On June 23, 2020, Plaintiff terminated

8    Franchise Licensing Agreements for three of the LLCs. Id. Plaintiff has not

9    terminated one remaining LLC franchise agreement (connected to Red Lion Hotel

10   in Appleton, Wisconsin); as such, the liquidated damages pursuant to that

11   agreement is not included in this present motion. ECF No. 8 at 16.

12         Following these terminations, Plaintiff claims $11,927,824.70 in damages

13   arising from Defendant’s breach of his guarantee associated with the hotel

14   properties, in addition to $171,362.07 in attorney’s fees and costs. ECF No. 8 at 1.

15                                      DISCUSSION

16         A. Jurisdiction

17         “When entry of judgment is sought against a party who has failed to plead or

18   otherwise defend, a district court has an affirmative duty to look into its

19   jurisdiction over both the subject matter and the parties.” In re Tuli, 172 F.3d 707,

20   712 (9th Cir. 1999) (internal citation omitted).


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 5
      Case 2:20-cv-00151-TOR       ECF No. 19    filed 10/15/20   PageID.948 Page 6 of 16




1          Here, the Court has subject matter jurisdiction over Plaintiff’s claims by

2    diversity of citizenship under 28 U.S.C. § 1332. The amount in controversy far

3    exceeds $75,000 and citizenship is diverse: Plaintiff is a Washington corporation

4    with its principal place of business in Denver, Colorado and Defendant is a citizen

5    of Florida. ECF No. 8 at 8.

6          Additionally, the Court has personal jurisdiction over the parties. Personal

7    jurisdiction in federal courts is determined by the law of the state in which it sits.

8    Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015). Washington state law

9    permits personal jurisdiction over defendants to the full extent permitted by the

10   Due Process Clause of the U.S. Constitution. Shute v. Carnival Cruise Lines, 113

11   Wash. 2d 763, 766-67 (1989). Under the Due Process Clause, a court may

12   exercise personal jurisdiction over a defendant only where “the defendant ha[s]

13   certain minimum contacts with the forum state such that the maintenance of the

14   suit does not offend traditional notions of fair play and substantial justice.” Picot

15   v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (quoting Int’l Shoe Co. v. Wash.,

16   326 U.S. 310, 316 (1945)) (internal quotation marks omitted).

17         Federal law governs interpretation and enforcement of forum selection

18   clauses in diversity cases. Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d

19   509, 513 (9th Cir. 1988). State law governs contract formation and the terms

20   contained therein. Lowden v. T-Mobile USA, Inc., 512 F.3d 1213, 1217 (9th Cir.


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 6
      Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.949 Page 7 of 16




1    2008). An agreed-upon forum selection clause is presumptively valid and should

2    be upheld “absent some compelling and countervailing reason.” Murphy v.

3    Schneider Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004) (quoting M/S Bremen v.

4    Zapata Off-Shore Co., 407 U.S. 1, 12 (1972). A forum selection provision in a

5    valid contract constitutes a waiver of objection to personal jurisdiction. See Chan

6    v. Society Expeditions, Inc., 39 F.3d 1398, 1406 (9th Cir. 1994).

7          Here, by contract, Defendant waived any defenses to personal jurisdiction

8    and submitted to the exclusive jurisdiction of the federal or state courts located in

9    Washington. ECF No. 8 at 10. There is no evidence to the contrary that these

10   contracts are binding and enforceable. Based on the contracts and harm incurred in

11   Washington by the Defendant’s alleged breaches, the Court finds sufficient

12   minimum contacts for personal jurisdiction. Id. Thus, the Court has jurisdiction to

13   enter judgment in this matter.

14         B. Procedural Requirements

15         Obtaining a default judgment is a two-step process. LCivR 55. A party

16   must first file a motion for entry of default to obtain a Clerk’s Order of Default,

17   and then file a separate motion for default judgment. Id. To obtain a default

18   judgment, the moving party must “(A) specify whether the party against whom

19   judgment is sought is an infant or an incompetent person and, if so, whether that

20   person is represented by a general guardian, conservator, or other like fiduciary;


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 7
      Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.950 Page 8 of 16




1    and (B) attest that the Servicemembers Civil Relief Act, 50 U.S.C. App. §§ 501-

2    597b [now codified at 50 U.S.C. § 3901, et seq], does not apply.” LCivR 55(b)(1).

3           Federal Rule of Civil Procedure 55(b) provides that a plaintiff is entitled to

4    default judgment by the Clerk where the “claim is for a sum certain or a sum that

5    can be made certain by computation” or by the Court in all other cases. When a

6    party applies for default judgment with the Court or the Clerk refers the motion to

7    the Court, the Court “may conduct hearings or make referrals—preserving any

8    federal statutory right to a jury trial—when, to enter or effectuate judgment, it

9    needs to: (A) conduct an accounting; (B) determine the amount of damages;

10   (C) establish the truth of any allegation by evidence; or (D) investigate any other

11   matter.” Fed. R. Civ. P. 55(b)(2); LCivR 55(b)(2).

12          Here, Plaintiff complied with the first step in seeking default judgment.

13   Plaintiff submitted a motion for entry of default on June 9, 2020. ECF No. 5. The

14   Clerk of the Court entered the Clerk’s Order of Default the same day for

15   Defendant’s failure “to answer or otherwise defend in this action.” ECF No. 7.

16   Regarding the second step, Plaintiff complied with Local Civil Rule 55 by

17   submitting declaration that certifies Defendant is not an infant nor incompetent

18   person, and the Servicemembers Civil Relief Act does not apply. ECF No. 18.

19   //

20   //


          ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
          JUDGMENT ~ 8
      Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.951 Page 9 of 16




1          C. Substantive Requirements

2          Federal Rule of Civil Procedure 55 “gives the court considerable leeway as

3    to what it may require as a prerequisite to the entry of a default judgment.”

4    TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987) (citing Fed.

5    R. Civ. P. 55(b)(2)). “The general rule of law is that upon default the factual

6    allegations of the complaint, except those relating to the amount of damages, will

7    be taken as true.” Id. at 917-18 (internal citation omitted). The decision whether

8    to enter default judgment is within the Court’s discretion. Eitel v. McCool, 782

9    F.2d 1470, 1471 (9th Cir. 1986). In evaluating the propriety of default judgment,

10   the Court is guided by seven non-exclusive factors:

11         (1) the possibility of prejudice to the plaintiff, (2) the merits of
           plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
12         the sum of money at stake in the action[,] (5) the possibility of a
           dispute concerning material facts[,] (6) whether the default was due to
13         excusable neglect, and (7) the strong policy underlying the Federal
           Rules of Civil Procedure favoring decisions on the merits.
14

15   Id. at 1471-72. The Court assumes facts alleged in the complaint are true. Geddes

16   v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).

17      1. Possibility of Prejudice

18         The first factor considers whether Plaintiff will suffer prejudice if default

19   judgment is not entered. Eitel, 782 F.2d at 1471-72. A plaintiff would suffer

20   prejudice if the default judgment is not entered because it would be left without


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 9
     Case 2:20-cv-00151-TOR         ECF No. 19   filed 10/15/20   PageID.952 Page 10 of 16




1    other recourse for recovery. Philip Morris USA, Inc. v. Castworld Prods., Inc.,

2    219 F.R.D. 494, 499 (C.D. Cal. 2003).

3          In this case, Plaintiff will suffer prejudice if default judgment is not entered,

4    as it would leave Plaintiff with no other remedy to proceed directly against

5    Defendant. ECF No. 8 at 11. Additionally, Plaintiff claims that it will have no

6    other recourse to have its case heard on the merits. Id. Thus, this factor weighs in

7    favor of an entry of default judgment.

8       2. Merits and Sufficiency of Claims

9          The second and third factors are often weighed together and favor a default

10   judgment when the “allegations in the complaint are sufficient to state a claim on

11   which the [plaintiff] may recover.” Danning v. Lavine, 572 F.2d 1386, 1388 (9th

12   Cir. 1978). Under Washington law, a breach of contract claim consists of a valid

13   contract between the parties, a breach of that contract, and resulting damages.

14   Lehrer v. State, Dep’t of Soc. & Health Servs., 101 Wash. App. 509, 516 (2000)

15   (internal citation omitted).

16         Plaintiff’s complaint is well pleaded in that it adequately states the facts,

17   circumstances, and elements of its claims against Defendant. See ECF No. 1; ECF

18   No. 8 at 12. Plaintiff identified the contractual agreements made with LLCs which

19   Defendant personally guaranteed, Defendant’s failure to pay on the same, and the

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 10
     Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.953 Page 11 of 16




1    resulting damage. ECF No. 8 at 12. Thus, the second and third factors weigh in

2    favor of an entry of default judgment.

3       3. Money at Stake

4          Regarding the fourth factor, the Court considers the sum of money at stake

5    in the action. Eitel, 782 F.2d at 1471-72. Considerations include “the amount of

6    money requested in relation to the seriousness of the defendant’s conduct, whether

7    large sums of money are involved, and whether ‘the recovery sought is

8    proportional to the harm caused by defendant’s conduct.’” Curtis v. Illumination

9    Arts, Inc., 33 F. Supp. 3d 1200, 1212 (W.D. Wash. 2014) (quoting Landstar

10   Ranger, Inc. v. Parth Enterprises, Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal.

11   2010)).

12         a. Breach of Contract

13         Plaintiff alleges that Defendant owes a sum certain of $11,927,842.70

14   pursuant to the guaranteed contracts. ECF No. 8 at 13, 15-17. To substantiate this

15   amount, Plaintiff submitted extensive documentation, including a declaration and

16   53 supporting exhibits. See ECF Nos. 9-9-53. While a large sum of money weighs

17   in favor of a decision on the merits, the amount directly relates to and flows from

18   the Defendant’s breach of his guarantees with no contradictory evidence. Thus,

19   this factor weighs in favor of default judgment for the amount alleged under the

20   indemnity agreement.


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 11
     Case 2:20-cv-00151-TOR     ECF No. 19    filed 10/15/20   PageID.954 Page 12 of 16




1          b. Attorney’s Fees and Costs

2          Plaintiff alleges that it incurred $170,476.29 in attorney’s fees and $885.78

3    in costs. ECF No. 8 at 18. To substantiate this amount, Plaintiff submitted

4    declarations with supporting documentation. See ECF Nos. 10-16.

5          Courts assess attorney’s fees by calculating the lodestar figure, which is the

6    number of hours reasonably expended multiplied by the reasonable hourly rate of

7    compensation. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Johnson v. MGM

8    Holdings, Inc., 943 F.3d 1239, 1242 (9th Cir. 2019). This lodestar calculation is

9    presumptively reasonable. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978

10   (9th Cir. 2008) (internal citation omitted). When determining hourly rates, courts

11   look to the “prevailing market rates in the relevant community.” Vargas v. Howell,

12   949 F.3d 1188, 1194 (9th Cir. 2020) (quoting Blum v. Stenson, 465 U.S. 886, 895

13   (1984)). Courts typically use the rates of comparable attorneys in the forum

14   district. Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992). When

15   determining the reasonableness of the hours expended, the Court should exclude

16   from its calculation “hours that were not reasonably expended” such as hours that

17   are “excessive, redundant, or otherwise unnecessary.” Gates, 987 F.2d at 1397

18   (quoting Hensley, 461 U.S. at 433-34).

19         Seven attorneys and one paralegal billed time in this matter. ECF No. 10 at

20   4-5, ¶¶ 6-13. To compare hourly rates, Plaintiff submitted the USAO Attorney’s


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 12
     Case 2:20-cv-00151-TOR      ECF No. 19    filed 10/15/20   PageID.955 Page 13 of 16




1    Fees Matrix with adjustment using Schedule 9 under the authority of 5 U.S.C. §

2    5332. Id. at 3, ¶ 4. Plaintiff submitted fee adjustments for the two relevant forum

3    districts where it pursued litigation: Spokane, Washington for the present litigation

4    against Defendant and Orlando, Florida for pursuing bankruptcy proceedings of

5    LLCs whose obligations Defendant guaranteed. Id. at 4, ¶ 5.

6          1. Hugh McCullough is a partner at Davis Wright Tremaine LLP with 16
              years of legal experience. ECF No. 10 at 1, 4, ¶¶ 1-2, 6. Based on
7             location adjustment for Spokane and Orlando, Mr. McCullough charged
              $483.76 and $488.17 respectively. Id. at 4, ¶ 6.
8
           2. Matthew LeMaster is a partner at Davis Wright Tremaine LLP with 23
9             years of legal experience. ECF No. 11 at 1, ¶¶ 1-2. Based on location
              adjustment for Spokane and Orlando, Mr. LeMaster charged $508.54 and
10            $513.10 respectively. ECF No. 10 at 4, ¶ 7.

11         3. Jordan Clark is an associate attorney at Davis Wright Tremaine LLP with
              5 years of legal experience. ECF No. 15 at 1, ¶¶ 1-2. Based on location
12            adjustment for Spokane and Orlando, Mr. Clark charged $311.97 and
              $314.81 respectively. ECF No. 10 at 4, ¶ 8.
13
           4. Allison Condra is an associate attorney at Davis Wright Tremaine LLP
14            with 7 years of legal experience. ECF No. 14 at 1, ¶¶ 1-2. Based on
              location adjustment for Spokane and Orlando, Ms. Condra charged
15            $317.95 and $320.85 respectively. ECF No. 10 at 4, ¶ 9.

16         5. Ronald Law is an attorney at Davis Wright Tremaine LLP with 11 years
              of legal experience. ECF No. 13 at 1, ¶¶ 1-2. Based on location
17            adjustment for Spokane and Orlando, Mr. Law charged $435.90 and
              $439.87 respectively. ECF No. 10 at 5, ¶ 10.
18
           6. Allexia Arnold is an associate attorney at Davis Wright Tremaine LLP
19            with 2 years of legal experience. ECF No. 14 at 1, ¶¶ 1-2. Based on
              location adjustment for Spokane and Orlando, Ms. Arnold charged
20            $272.64 and $275.13 respectively. ECF No. 10 at 5, ¶ 11.


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 13
     Case 2:20-cv-00151-TOR       ECF No. 19    filed 10/15/20   PageID.956 Page 14 of 16




1          7. Lauren Dorsett is an associate attorney at Davis Wright Tremaine LLP
              with 10 years of legal experience. ECF No. 12 at 1, ¶¶ 1-2. Based on
2             location adjustment for Spokane and Orlando, Ms. Dorsett charged
              $370.09 and $373.46 respectively. ECF No. 10 at 5, ¶ 12.
3
           8. Nara Neves is a paralegal at Davis Wright Tremaine LLP. ECF No. 10 at
4             5, ¶ 13. Based on location adjustment for Spokane and Orlando, Ms.
              Neves charged $147.86 and $149.21 respectively. Id.
5

6          While a significant sum of money weighs in favor of resolving a case on the

7    merits, the Court finds the attorney’s fees and costs reasonable, especially in light

8    of the amount sought to be recovered. The Court finds the hourly rates for the

9    attorneys are reasonable under the fee matrix and prevailing market rates. The

10   Court also finds that the number of hours expended in this case are reasonable as

11   they do not appear excessive, redundant, or otherwise unnecessary. ECF No. 10-3.

12   Therefore, the fourth factor weighs in favor of default judgment as to attorney’s

13   fees and costs.

14      4. Dispute of Material Facts

15         The fifth factor weighs the possibility of a dispute regarding any material

16   facts in the case. Eitel, 782 F.2d at 1471-72. As Defendant has not responded in

17   this case, all well-pleaded facts in Plaintiff’s complaint are taken as true, except

18   those relating to damages. TeleVideo Sys., Inc., 826 at 917-918. In light of the

19   contractual nature of the claims, there is little to no likelihood of a dispute

20   concerning material facts with the action, especially where no evidence has been


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 14
     Case 2:20-cv-00151-TOR       ECF No. 19   filed 10/15/20   PageID.957 Page 15 of 16




1    introduced contrary to the supporting documents. Thus, the fifth factor weighs in

2    favor of default judgment.

3       5. Excusable Neglect

4          The sixth factor considers whether the defendant’s default is due to

5    excusable neglect. Eitel, 782, F.2d at 1471-72. Plaintiff has shown proper service

6    on Defendant, and there is no evidence that the failure to respond to the complaint

7    is the result of excusable neglect. Shangahi Automation Instrument Co. v. Kuei,

8    194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001); see also United States v. High

9    Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (Default judgment

10   “perfectly appropriate” against party that failed to appear.). Thus, the sixth factor

11   weighs in favor of default judgment.

12      6. Decision on the Merits

13         The seventh factor considers the policy favoring a decision on the merits.

14   Eitel, 782 F.2d at 1471-72. Although this factor “almost always disfavors the entry

15   of default judgment,” it is not dispositive. Curtis, 33 F. Supp. 3d at 1213. While

16   resolving this matter on the merits weighs in favor of denying a default judgment,

17   is not sufficient to overcome the weight of the other factors, especially where

18   Defendant’s failure to respond makes a decision on the merits impractical. Thus,

19   default judgment in favor of Plaintiff and against Defendant is warranted.

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 15
     Case 2:20-cv-00151-TOR      ECF No. 19      filed 10/15/20   PageID.958 Page 16 of 16




1          Having reviewed the motion and record in light of the Eitel factors, the

2    Court finds the entry of default judgment appropriate in this case.

3    ACCORDINGLY, IT IS HEREBY ORDERED:

4          1. Plaintiff’s Motion for Partial Default Judgment (ECF No. 8) is

5             GRANTED.

6          2. Judgment is awarded to Plaintiff Red Lion Hotels Franchising, Inc.

7             against Defendant Joseph G. Gillespie in the amount of $11,927,842.70,

8             plus $170,476.29 in attorney’s fees and $885.78 in costs.

9          3. Pursuant to Fed. R. Civ. P. 54(b), there being no just reason for delay, the

10            Clerk of Court is directed to enter Judgment against Defendant Joseph G.

11            Gillespie III accordingly, noting the applicable post-judgment statutory

12            interest rate, 28 U.S.C. § 1961.

13         The District Court Executive is directed to enter this Order and furnish

14   copies to counsel. The file remains open.

15         DATED October 15, 2020

16

17                                  THOMAS O. RICE
                                 United States District Judge
18

19

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL DEFAULT
        JUDGMENT ~ 16
